UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21306 Franklin Mutual Recovery Fund (Exact name of registrant as specified in charter) 101 John F. Kennedy Parkway, Short Hills, NJ 07078-2789 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: (973) 912-2086 Date of fiscal year end: 3/31 Date of reporting period: 6/30/15 Item 1. Proxy Voting Records. AGEAS SA/NV Meeting Date:APR 29, 2015 Record Date:APR 15, 2015 Meeting Type:ANNUAL/SPECIAL Ticker:AGS Security ID:B0148L138 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2.1.1 Receive Directors' Reports (Non-Voting) Management None None 2.1.2 Receive Consolidated Financial Statements and Statutory Reports (Non-Voting) Management None None 2.1.3 Adopt Financial Statements Management For For 2.2.1 Receive Explanation on Reserves and Dividend Policy Management None None 2.2.2 Approve Dividends of EUR 1.55 Per Share Management For For 2.3.1 Approve Discharge of Directors Management For For 2.3.2 Approve Discharge of Auditors Management For For 3.1 Discussion on Company's Corporate Governance Structure Management None None 3.2 Discuss and Approve Remuneration Report Management For For 4.1 Elect Christophe Boizard as Executive Director Management For For 4.2 Elect Filip Coremans as Executive Director Management For For 4.3 Reelect Jozef De Mey as Independent Non-Executive Director Management For For 4.4 Reelect Guy de Selliers as Independent Non-Executive Director Management For For 4.5 Reelect Lionel Perl as Independent Non-Executive Director Management For For 4.6 Reelect Jan Zegering Hadders as Independent Non-Executive Director Management For For 4.7 Ratify KPMG as Auditors and Approve Auditors' Remuneration Management For For 5.1 Approve Cancellation of 7,217,759 Repurchased Shares Management For For 5.2.1 Receive Special Board Report Re: Authorization to Increase Capital Proposed under Item 5.2.2 Management None None 5.2.2 Renew Authorization to Increase Share Capital within the Framework of Authorized Capital Management For For 5.2.3 Insert New Article 6bis Re: Issue Premiums Management For For 5.3 Amend Article 10 Re: Board of Directors Management For For 5.4 Amend Article 11 Re: Deliberations and Decisions Management For For 5.5 Amend Article 12 Re: Management of the Company Management For For 5.6 Amend Article 13 Re: Representation Management For For 5.7 Amend Article 15 Re: General Meeting of Shareholders Management For For 6 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 7 Proposal to Cancel all VVPR Strips Management For For 8 Close Meeting Management None None ALLY FINANCIAL INC. Meeting Date:MAY 28, 2015 Record Date:APR 02, 2015 Meeting Type:ANNUAL Ticker:ALLY Security ID:02005N100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Franklin W. Hobbs Management For For 1.2 Elect Director Robert T. Blakely Management For For 1.3 Elect Director Mayree C. Clark Management For For 1.4 Elect Director Stephen A. Feinberg Management For For 1.5 Elect Director Kim S. Fennebresque Management For For 1.6 Elect Director Marjorie Magner Management For For 1.7 Elect Director Mathew Pendo Management For For 1.8 Elect Director John J. Stack Management For For 1.9 Elect Director Jeffrey J. Brown Management For For 1.10 Elect Director Kenneth J. Bacon Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify Deloitte & Touche LLP as Auditors Management For For 5 Amend Tax Asset Protection Plan Management For For AVON PRODUCTS, INC. Meeting Date:MAY 06, 2015 Record Date:MAR 18, 2015 Meeting Type:ANNUAL Ticker:AVP Security ID:054303102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Douglas R. Conant Management For For 1.2 Elect Director W. Don Cornwell Management For For 1.3 Elect Director V. Ann Hailey Management For For 1.4 Elect Director Nancy Killefer Management For For 1.5 Elect Director Susan J. Kropf Management For For 1.6 Elect Director Maria Elena Lagomasino Management For For 1.7 Elect Director Sara Mathew Management For For 1.8 Elect Director Helen McCluskey Management For For 1.9 Elect Director Sheri McCoy Management For For 1.10 Elect Director Charles H. Noski Management For For 1.11 Elect Director Gary M. Rodkin Management For For 1.12 Elect Director Paula Stern Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Omnibus Stock Plan Management For For 4 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 5 Adopt Proxy Access Right Shareholder Against For B/E AEROSPACE, INC. Meeting Date:SEP 10, 2014 Record Date:AUG 01, 2014 Meeting Type:ANNUAL Ticker:BEAV Security ID:073302101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Amin J. Khoury Management For For 1.2 Elect Director Jonathan M. Schofield Management For Withhold 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Ratify Auditors Management For For BAKER HUGHES INCORPORATED Meeting Date:MAR 27, 2015 Record Date:FEB 17, 2015 Meeting Type:SPECIAL Ticker:BHI Security ID:057224107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Adjourn Meeting Management For For 3 Advisory Vote on Golden Parachutes Management For For BAKER HUGHES INCORPORATED Meeting Date:MAY 14, 2015 Record Date:MAR 18, 2015 Meeting Type:ANNUAL Ticker:BHI Security ID:057224107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Larry D. Brady Management For For 1b Elect Director Gregory D. Brenneman Management For For 1c Elect Director Clarence P. Cazalot, Jr. Management For For 1d Elect Director Martin S. Craighead Management For For 1e Elect Director William H. Easter, III Management For For 1f Elect Director Lynn L. Elsenhans Management For For 1g Elect Director Anthony G. Fernandes Management For For 1h Elect Director Claire W. Gargalli Management For For 1i Elect Director Pierre H. Jungels Management For For 1j Elect Director James A. Lash Management For For 1k Elect Director J. Larry Nichols Management For For 1l Elect Director James W. Stewart Management For For 1m Elect Director Charles L. Watson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For BP PLC Meeting Date:APR 16, 2015 Record Date:APR 14, 2015 Meeting Type:ANNUAL Ticker:BP. Security ID:G12793108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Re-elect Bob Dudley as Director Management For For 4 Re-elect Dr Brian Gilvary as Director Management For For 5 Re-elect Paul Anderson as Director Management For For 6 Elect Alan Boeckmann as Director Management For For 7 Re-elect Frank Bowman as Director Management For For 8 Re-elect Antony Burgmans as Director Management For For 9 Re-elect Cynthia Carroll as Director Management For For 10 Re-elect Ian Davis as Director Management For For 11 Re-elect Dame Ann Dowling as Director Management For For 12 Re-elect Brendan Nelson as Director Management For For 13 Re-elect Phuthuma Nhleko as Director Management For For 14 Re-elect Andrew Shilston as Director Management For For 15 Re-elect Carl-Henric Svanberg as Director Management For For 16 Reappoint Ernst & Young LLP as Auditors and Authorise Their Remuneration Management For For 17 Authorise the Renewal of the Scrip Dividend Programme Management For For 18 Approve Share Award Plan 2015 Management For For 19 Authorise EU Political Donations and Expenditure Management For For 20 Authorise Issue of Equity with Pre-emptive Rights Management For For 21 Authorise Issue of Equity without Pre-emptive Rights Management For For 22 Authorise Market Purchase of Ordinary Shares Management For For 23 Adopt New Articles of Association Management For For 24 Authorise the Company to Call EGM with Two Weeks' Notice Management For For 25 Approve Strategic Climate Change Resilience for 2035 and Beyond Shareholder For For CAIRN ENERGY PLC Meeting Date:MAY 14, 2015 Record Date:MAY 12, 2015 Meeting Type:ANNUAL Ticker:CNE Security ID:G17528269 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 4 Authorise Board to Fix Remuneration of Auditors Management For For 5 Re-elect Ian Tyler as Director Management For For 6 Re-elect Todd Hunt as Director Management For For 7 Re-elect Iain McLaren as Director Management For For 8 Re-elect Alexander Berger as Director Management For For 9 Re-elect Jacqueline Sheppard as Director Management For For 10 Re-elect Simon Thomson as Director Management For For 11 Elect James Smith as Director Management For For 12 Authorise Issue of Equity with Pre-emptive Rights Management For For 13 Authorise Issue of Equity without Pre-emptive Rights Management For For 14 Authorise Market Purchase of Ordinary Shares Management For For 15 Authorise the Company to Call EGM with Two Weeks' Notice Management For For 16 Approve Any Disposals by the Company or Any Subsidiary Undertaking of the Company of Any or All Shares in Cairn India Limited Management For For CAPMARK FINANCIAL GROUP INC. Meeting Date:JUN 17, 2015 Record Date:APR 30, 2015 Meeting Type:ANNUAL Ticker:CPMK Security ID:140661109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Charles H. Cremens Management For For 1.2 Elect Director Eugene I. Davis Management For For 1.3 Elect Director Thomas L. Fairfield Management For For 1.4 Elect Director Thomas F. Maher Management For For 1.5 Elect Director Steven H. Nave Management For For 1.6 Elect Director Scott A. Schroepfer Management For For 2 Change Company Name to Bluestem Group Inc. Management For For CIT GROUP INC. Meeting Date:MAY 12, 2015 Record Date:MAR 16, 2015 Meeting Type:ANNUAL Ticker:CIT Security ID:125581801 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director John A. Thain Management For For 1b Elect Director Ellen R. Alemany Management For For 1c Elect Director Michael J. Embler Management For For 1d Elect Director William M. Freeman Management For For 1e Elect Director David M. Moffett Management For For 1f Elect Director R. Brad Oates Management For For 1g Elect Director Marianne Miller Parrs Management For For 1h Elect Director Gerald Rosenfeld Management For For 1i Elect Director John R. Ryan Management For For 1j Elect Director Sheila A. Stamps Management For For 1k Elect Director Seymour Sternberg Management For For 1l Elect Director Peter J. Tobin Management For For 1m Elect Director Laura S. Unger Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Executive Incentive Bonus Plan Management For For CNH INDUSTRIAL N.V. Meeting Date:APR 15, 2015 Record Date:MAR 18, 2015 Meeting Type:ANNUAL Ticker:CNHI Security ID:N20944109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2.a Discuss Remuneration Report Management None None 2.b Receive Explanation on Company's Reserves and Dividend Policy Management None None 2.c Adopt Financial Statements and Statutory Reports Management For For 2.d Approve Dividends of EUR 0.20 Per Share Management For For 2.e Approve Discharge of Directors Management For For 3.a Reelect Sergio Marchionne as Executive Director Management For For 3.b Reelect Richard J. Tobin as Executive Director Management For For 3.c Reelect John P. Elkann as Non-Executive Director Management For Against 3.d Reelect Mina Gerowin as Non- Executive Director Management For For 3.e Reelect Maria Patrizia Grieco as Non-Executive Director Management For For 3.f Reelect Leo W. Houle as Non-Executive Director Management For For 3.g Reelect Peter Kalantzis as Non-Executive Director Management For For 3.h Reelect John B. Lanaway as Non-Executive Director Management For For 3.i Reelect Guido Tabellini as Non-Executive Director Management For For 3.j Reelect Jacquiline Tammenoms Bakker as Non-Executive Director Management For For 3.k Reelect Jacques Theurillat as Non-Executive Director Management For For 4 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 5 Close Meeting Management None None COVIDIEN PLC Meeting Date:JAN 06, 2015 Record Date:NOV 18, 2014 Meeting Type:SPECIAL Ticker:COV Security ID:G2554F113 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Scheme of Arrangement Management For For 2 Approve Reduction of Share Premium Account Management For For 3 Authorize Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For For 4 Amendment to Articles of Association Management For For 5 Creation of Distributable Reserves of New Medtronic Management For For 6 Advisory Vote on Golden Parachutes Management For For COVIDIEN PLC Meeting Date:JAN 06, 2015 Record Date:NOV 18, 2014 Meeting Type:COURT Ticker:COV Security ID:G2554F105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Scheme of Arrangement Management For For DEEP OCEAN HOLDING B.V. Meeting Date:JUN 19, 2015 Record Date: Meeting Type:SPECIAL Ticker: Security ID:0902004DP Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting and Receive Announcements Management None None 2 Elect Bart H. Heijermans as Chariman and Secretary Management For For 3 Authorize Board to Ratify and Execute Approved Resolutions Management For For 4 Elect Management Board Members (Bundled) Management For For 5 Approve Remuneration of New Board Member Management For For 6 Close Meeting Management None None DIRECT LINE INSURANCE GROUP PLC Meeting Date:MAY 13, 2015 Record Date:MAY 11, 2015 Meeting Type:ANNUAL Ticker:DLG Security ID:G2871V106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Re-elect Mike Biggs as Director Management For For 4 Re-elect Paul Geddes as Director Management For For 5 Re-elect Jane Hanson as Director Management For For 6 Elect Sebastian James as Director Management For For 7 Re-elect Andrew Palmer as Director Management For For 8 Re-elect John Reizenstein as Director Management For For 9 Re-elect Clare Thompson as Director Management For For 10 Re-elect Priscilla Vacassin as Director Management For For 11 Reappoint Deloitte LLP as Auditors Management For For 12 Authorise the Audit Committee to Fix Remuneration of Auditors Management For For 13 Authorise Issue of Equity with Pre-emptive Rights Management For For 14 Authorise Issue of Equity without Pre-emptive Rights Management For For 15 Authorise Market Purchase of Ordinary Shares Management For For 16 Authorise the Company to Call EGM with Two Weeks' Notice Management For For 17 Authorise EU Political Donations and Expenditure Management For For DIRECT LINE INSURANCE GROUP PLC Meeting Date:JUN 29, 2015 Record Date:JUN 25, 2015 Meeting Type:SPECIAL Ticker:DLG Security ID:G2871V106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Share Consolidation Management For For 2 Authorise Issue of Equity with Pre-emptive Rights Management For For 3 Authorise Issue of Equity without Pre-emptive Rights Management For For 4 Authorise Market Purchase of Ordinary Shares Management For For DIRECTV Meeting Date:SEP 25, 2014 Record Date:JUL 29, 2014 Meeting Type:SPECIAL Ticker:DTV Security ID:25490A309 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Advisory Vote on Golden Parachutes Management For For 3 Adjourn Meeting Management For For EASTMAN KODAK COMPANY Meeting Date:MAY 12, 2015 Record Date:MAR 18, 2015 Meeting Type:ANNUAL Ticker:KODK Security ID:277461406 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Mark S. Burgess Management For For 1.2 Elect Director Jeffrey J. Clarke Management For For 1.3 Elect Director James V. Continenza Management For For 1.4 Elect Director Matthew A. Doheny Management For For 1.5 Elect Director John A. Janitz Management For For 1.6 Elect Director George Karfunkel Management For For 1.7 Elect Director Jason New Management For For 1.8 Elect Director William G. Parrett Management For For 1.9 Elect Director Derek Smith Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For FIRSTGROUP PLC Meeting Date:JUL 16, 2014 Record Date:JUL 14, 2014 Meeting Type:ANNUAL Ticker:FGP Security ID:G34604101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Policy Management For For 3 Approve Remuneration Report Management For For 4 Elect John McFarlane as Director Management For For 5 Elect Warwick Brady as Director Management For For 6 Elect Drummond Hall as Director Management For For 7 Elect Imelda Walsh as Director Management For For 8 Re-elect Tim O'Toole as Director Management For For 9 Re-elect Chris Surch as Director Management For For 10 Re-elect Brian Wallace as Director Management For For 11 Re-elect Jim Winestock as Director Management For For 12 Re-elect Mick Barker as Director Management For For 13 Reappoint Deloitte LLP as Auditors Management For For 14 Authorise Board to Fix Remuneration of Auditors Management For For 15 Approve Increase in the Aggregate Limit of Fees Payable to Directors Management For For 16 Authorise Issue of Equity with Pre-emptive Rights Management For For 17 Authorise Issue of Equity without Pre-emptive Rights Management For For 18 Authorise Market Purchase of Ordinary Shares Management For For 19 Authorise EU Political Donations and Expenditure Management For For 20 Authorise the Company to Call EGM with Two Weeks' Notice Management For For FREEPORT-MCMORAN INC. Meeting Date:JUN 10, 2015 Record Date:APR 16, 2015 Meeting Type:ANNUAL Ticker:FCX Security ID:35671D857 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Richard C. Adkerson Management For For 1.2 Elect Director Robert J. Allison, Jr. Management For For 1.3 Elect Director Alan R. Buckwalter, III Management For Withhold 1.4 Elect Director Robert A. Day Management For For 1.5 Elect Director James C. Flores Management For Withhold 1.6 Elect Director Gerald J. Ford Management For For 1.7 Elect Director Thomas A. Fry, III Management For Withhold 1.8 Elect Director H. Devon Graham, Jr. Management For For 1.9 Elect Director Lydia H. Kennard Management For For 1.10 Elect Director Charles C. Krulak Management For For 1.11 Elect Director Bobby Lee Lackey Management For Withhold 1.12 Elect Director Jon C. Madonna Management For For 1.13 Elect Director Dustan E. McCoy Management For For 1.14 Elect Director James R. Moffett Management For For 1.15 Elect Director Stephen H. Siegele Management For For 1.16 Elect Director Frances Fragos Townsend Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Ernst & Young LLP as Auditors Management For For 4 Amend Omnibus Stock Plan Management For For 5 Adopt Proxy Access Right Shareholder Against For HOSPIRA, INC. Meeting Date:MAY 06, 2015 Record Date:MAR 09, 2015 Meeting Type:ANNUAL Ticker:HSP Security ID:441060100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1a Elect Director Irving W. Bailey, II Management For For 1.1b Elect Director F. Michael Ball Management For For 1.1c Elect Director Barbara L. Bowles Management For For 1.1d Elect Director William G. Dempsey Management For For 1.1e Elect Director Dennis M. Fenton Management For For 1.1f Elect Director Roger W. Hale Management For For 1.1g Elect Director Heino von Prondzynski Management For For 1.1h Elect Director Jacque J. Sokolov Management For For 1.1i Elect Director John C. Staley Management For For 1.1j Elect Director Mark F. Wheeler Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Ratify Deloitte & Touche LLP as Auditors Management For For 4 Provide Right to Act by Written Consent Shareholder Against For HOSPIRA, INC. Meeting Date:MAY 13, 2015 Record Date:APR 08, 2015 Meeting Type:SPECIAL Ticker:HSP Security ID:441060100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Advisory Vote on Golden Parachutes Management For Against 3 Adjourn Meeting Management For For KONINKLIJKE KPN NV Meeting Date:JAN 09, 2015 Record Date:DEC 12, 2014 Meeting Type:SPECIAL Ticker:KPN Security ID:N4297B146 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2a Announce Intention to Appoint Frank van der Post to Management Board Management None None 2b Approve Cash and Stock Awards to Van Der Post of EUR 1.19 Million Management For For 3 Other Business (Non-Voting) Management None None KONINKLIJKE KPN NV Meeting Date:APR 15, 2015 Record Date:MAR 18, 2015 Meeting Type:ANNUAL Ticker:KPN Security ID:N4297B146 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Receive Report of Management Board (Non-Voting) Management None None 3 Discuss Remuneration Report Management None None 4 Adopt Financial Statements Management For For 5 Receive Explanation on Company's Financial and Dividend Policy Management None None 6 Approve Dividends of EUR 0.07 per Share Management For For 7 Approve Discharge of Management Board Management For For 8 Approve Discharge of Supervisory Board Management For For 9 Appoint Ernst & Young Accountants LLP as External Auditors Re: Financial Year 2016 Management For For 10 Opportunity to Make Recommendations Management None None 11 Proposal to Elect Jolande Sap to Supervisory Board Management For For 12 Proposal to Elect Peter Hartman to Supervisory Board Management For For 13 Announce Vacancies on the Supervisory Board Arising in 2016 Management None None 14 Approve Remuneration of the Supervisory Board Strategy & Organization Committee Management For For 15 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 16 Approve Cancellation of Repurchased Shares Management For For 17 Grant Board Authority to Issue Shares Up To 10 Percent of Issued Capital Management For For 18 Authorize Board to Exclude Preemptive Rights from Share Issuances Management For For 19 Close Meeting Management None None LORILLARD, INC. Meeting Date:JAN 28, 2015 Record Date:DEC 08, 2014 Meeting Type:SPECIAL Ticker:LO Security ID:544147101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Advisory Vote on Golden Parachutes Management For For 3 Adjourn Meeting Management For For NINE ENTERTAINMENT CO. HOLDINGS LTD Meeting Date:NOV 19, 2014 Record Date:NOV 17, 2014 Meeting Type:ANNUAL Ticker:NEC Security ID:Q6813N105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve the Remuneration Report Management For For 2 Elect Peter Costello as Director Management For For 3 Elect David Haslingden as Director Management For For PINNACLE ENTERTAINMENT, INC. Meeting Date:MAY 19, 2015 Record Date:MAR 23, 2015 Meeting Type:PROXY CONTEST Ticker:PNK Security ID:723456109 Proposal No Proposal Proposed By Management Recommendation Vote Cast Management Proxy (White Card) 1a Elect Director Charles L. Atwood Management For For 1b Elect Director Stephen C. Comer Management For For 1c Elect Director Bruce A. Leslie Management For For 1d Elect Director James L. Martineau Management For For 1e Elect Director Desiree Rogers Management For For 1f Elect Director Anthony M. Sanfilippo Management For For 1g Elect Director Jaynie M. Studenmund Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Ernst & Young LLP as Auditors Management For For 4 Approve Omnibus Stock Plan Management For For 5 Increase Authorized Common Stock Management For For 6 Renew Shareholder Rights Plan (Poison Pill) Management For For 7 Approve Right of Shareholder to Approve Amendments for Spin-off Entity Bylaws Shareholder Against Against 8 Require a Majority Vote for the Election of Directors for Spin-off Entity Shareholder Against Against 9 Require Shareholder to Call Special Meetings for Spin-off Entity Shareholder Against Against 10 Submit Shareholder Rights Plan (Poison Pill) to Shareholder Vote for Spin-off Entity Shareholder Against Against 11 Require Shareholder to Approve Opt-in State Anti-Takeover Statutes for Spin-off Entity Shareholder Against Against 12 Remove Ability of Board to Amend Bylaws Shareholder Against Against 13 Require Majority Vote of Then-Outstanding Shares of Capital Stock to Approve Bylaw Amendments Shareholder Against Against Proposal No Proposal Proposed By Dissident Recommendation Vote Cast Dissident Proxy (Blue Card) 1a Management Nominee - Charles L. Atwood Shareholder None Did Not Vote 1b Management Nominee - Stephen C. Comer Shareholder None Did Not Vote 1c Management Nominee - Bruce A. Leslie Shareholder None Did Not Vote 1d Management Nominee - James L. Martineau Shareholder None Did Not Vote 1e Management Nominee - Desiree Rogers Shareholder None Did Not Vote 1f Management Nominee - Anthony M. Sanfilippo Shareholder None Did Not Vote 1g Management Nominee - Jaynie M. Studenmund Shareholder None Did Not Vote 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management None Did Not Vote 3 Ratify Ernst & Young LLP as Auditors Management None Did Not Vote 4 Approve Omnibus Stock Plan Management None Did Not Vote 5 Increase Authorized Common Stock Management None Did Not Vote 6 Renew Shareholder Rights Plan (Poison Pill) Management None Did Not Vote 7 Approve Right of Shareholder to Approve Amendments for Spin-off Entity Bylaws Shareholder For Did Not Vote 8 Require a Majority Vote for the Election of Directors for Spin-off Entity Shareholder For Did Not Vote 9 Require Shareholder to Call Special Meetings for Spin-off Entity Shareholder For Did Not Vote 10 Submit Shareholder Rights Plan (Poison Pill) to Shareholder Vote for Spin-off Entity Shareholder For Did Not Vote 11 Require Shareholder to Approve Opt-in State Anti-Takeover Statutes for Spin-off Entity Shareholder For Did Not Vote 12 Remove Ability of Board to Amend Bylaws Shareholder For Did Not Vote 13 Require Majority Vote of Then-Outstanding Shares of Capital Stock to Approve Bylaw Amendments Shareholder For Did Not Vote RSA INSURANCE GROUP PLC Meeting Date:MAY 08, 2015 Record Date:MAY 06, 2015 Meeting Type:ANNUAL Ticker:RSA Security ID:G7705H157 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3 Approve Remuneration Report Management For For 4 Re-elect Martin Scicluna as Director Management For For 5 Re-elect Stephen Hester as Director Management For For 6 Re-elect Alastair Barbour as Director Management For For 7 Re-elect Kath Cates as Director Management For For 8 Elect Enrico Cucchiani as Director Management For For 9 Re-elect Hugh Mitchell as Director Management For For 10 Re-elect Joseph Streppel as Director Management For For 11 Re-elect Johanna Waterous as Director Management For For 12 Reappoint KPMG LLP as Auditors Management For For 13 Authorise Board to Fix Remuneration of Auditors Management For For 14 Authorise EU Political Donations and Expenditure Management For For 15 Authorise Issue of Equity with Pre-emptive Rights Management For For 16 Authorise Issue of Equity without Pre-emptive Rights Management For For 17 Authorise Market Purchase of Ordinary Shares Management For For 18 Authorise the Company to Call EGM with Two Weeks' Notice Management For For SAMSUNG ELECTRONICS CO. LTD. Meeting Date:MAR 13, 2015 Record Date:DEC 31, 2014 Meeting Type:ANNUAL Ticker:005930 Security ID:Y74718100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Allocation of Income Management For For 2.1.1 Elect Kim Han-Joong as Outside Director Management For For 2.1.2 Elect Lee Byung-Gi as Outside Director Management For For 2.2 Elect Kwon Oh-Hyun as Inside Director Management For For 2.3 Elect Kim Han-Joong as Member of Audit Committee Management For For 3 Approve Total Remuneration of Inside Directors and Outside Directors Management For For SYMANTEC CORPORATION Meeting Date:OCT 28, 2014 Record Date:AUG 29, 2014 Meeting Type:ANNUAL Ticker:SYMC Security ID:871503108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Michael A. Brown Management For For 1b Elect Director Frank E. Dangeard Management For For 1c Elect Director Geraldine B. Laybourne Management For For 1d Elect Director David L. Mahoney Management For For 1e Elect Director Robert S. Miller Management For For 1f Elect Director Anita M. Sands Management For For 1g Elect Director Daniel H. Schulman Management For For 1h Elect Director V. Paul Unruh Management For For 1i Elect Director Suzanne M. Vautrinot Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For TALISMAN ENERGY INC. Meeting Date:FEB 18, 2015 Record Date:JAN 09, 2015 Meeting Type:SPECIAL Ticker:TLM Security ID:87425E103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Plan of Arrangement Management For For TEVA PHARMACEUTICAL INDUSTRIES LTD. Meeting Date:JUL 30, 2014 Record Date:JUN 23, 2014 Meeting Type:ANNUAL Ticker:TEVA Security ID:881624209 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Reelect Dan Propper as Director for a Three Year Term Management For For 1.2 Reelect Ory Slonim as Director for a Three Year Term Management For Against 2.1 Reelect Joseph Nitzani as External Director and Approve Director's Remuneration Management For Against 2.2 Elect Jean-Michel Halfon as External Director and Approve Director's Remuneration Management For For 3.1 Approve Annual Cash Bonus Objectives for CEO and President, for 2014 and Onwards Management For For 3.2 Approve Grant Annual Equity Awards to CEO and President, Starting 2015 Management For For 4 Approve Purchase of D&O Liability Insurance Policie Management For For 5 Reappoint Kesselman & Kesselman as Auditors Management For For 6 Discuss Financial Statements and the Report of the Board for 2013 Management None None A Vote FOR if you are a controlling shareholder or have a personal interest in one or several resolutions, as indicated in the proxy card; otherwise, vote AGAINST. You may not abstain. If you vote FOR, please provide an explanation to your account manager Management None Against TIME WARNER CABLE INC. Meeting Date:OCT 09, 2014 Record Date:AUG 18, 2014 Meeting Type:SPECIAL Ticker:TWC Security ID:88732J207 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Advisory Vote on Golden Parachutes Management For For TRANSOCEAN LTD. Meeting Date:SEP 22, 2014 Record Date:SEP 03, 2014 Meeting Type:SPECIAL Ticker:RIG Security ID:H8817H100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Decrease in Size of Board Management For For 2 Elect Merrill A. "Pete" Miller, Jr. as Director Management For For TRANSOCEAN LTD. Meeting Date:MAY 15, 2015 Record Date:APR 28, 2015 Meeting Type:ANNUAL Ticker:RIG Security ID:H8817H100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Discharge of Board and Senior Management Management For For 3 Appropriation of Available Earnings for Fiscal Year 2014 Management For For 4 Approve Dividends of USD 0.60 per Share from Capital Contribution Reserves Management For For 5A Elect Glyn A. Barker as Director Management For For 5B Elect Vanessa C.L. Chang as Director Management For For 5C Elect Frederico F. Curado as Director Management For For 5D Elect Chadwick C. Deaton as Director Management For For 5E Elect Vincent J. Intrieri as Director Management For For 5F Elect Martin B. McNamara as Director Management For For 5G Elect Samuel J. Merksamer as Director Management For For 5H Elect Merrill A. 'Pete' Miller, Jr. as Director Management For For 5I Elect Edward R. Muller as Director Management For For 5J Elect Tan Ek Kia as Director Management For For 6 Elect Merrill A. 'Pete' Miller, Jr. as Board Chairman Management For For 7A Appoint Frederico F. Curado as Member of the Compensation Committee Management For For 7B Appoint Vincent J. Intrieri as Member of the Compensation Committee Management For For 7C Appoint Martin B. McNamara as Member of the Compensation Committee Management For For 7D Appoint Tan Ek Kia as Member of the Compensation Committee Management For For 8 Designate Schweiger Advokatur/Notariat as Independent Proxy Management For For 9 Appointment Of Ernst & Young LLP as Independent Registered Public Accounting Firm for Fiscal Year 2015 and Reelection of Ernst & Young Ltd, Zurich as the Company's Auditor for a Further One-Year Term Management For For 10 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 11A Approve Maximum Remuneration of Board of Directors for the Period Between the 2015 and 2016 Annual General Meetings in the Amount of USD 4.12 Million Management For For 11B Approve Maximum Remuneration of the Execution Management Team for Fiscal Year 2016 in the Amount of USD 29.62 Million Management For For 12 Approve Omnibus Stock Plan Management For For TRIBUNE COMPANY Meeting Date:JUL 14, 2014 Record Date:JUN 09, 2014 Meeting Type:ANNUAL Ticker:TRBAA Security ID:896047503 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Craig A. Jacobson Management For For 1.2 Elect Director Laura R. Walker Management For For 2 Amend Certificate of Incorporation Management For For 3 Ratify Auditors Management For For TRIBUNE COMPANY Meeting Date:JUL 14, 2014 Record Date:JUN 09, 2014 Meeting Type:ANNUAL Ticker:TRBAA Security ID:896047602 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Amend Certificate of Incorporation Management For Against TRIBUNE MEDIA COMPANY Meeting Date:MAY 20, 2015 Record Date:APR 15, 2015 Meeting Type:ANNUAL Ticker:TRCO Security ID:896047503 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Michael Kreger Management For For 1.2 Elect Director Peter Liguori Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify PricewaterhouseCoopers LLP as Auditors Management For For TRIBUNE PUBLISHING COMPANY Meeting Date:MAY 27, 2015 Record Date:MAR 31, 2015 Meeting Type:ANNUAL Ticker:TPUB Security ID:896082104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director David E. Dibble Management For For 1.2 Elect Director Philip G. Franklin Management For For 1.3 Elect Director John H. Griffin, Jr. Management For For 1.4 Elect Director Eddy W. Hartenstein Management For For 1.5 Elect Director Renetta McCann Management For For 1.6 Elect Director Ellen Taus Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify PricewaterhouseCoopers LLP as Auditors Management For For TRONOX LIMITED Meeting Date:MAY 20, 2015 Record Date:MAY 18, 2015 Meeting Type:ANNUAL Ticker:TROX Security ID:Q9235V101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Thomas Casey Management For For 1.2 Elect Director Andrew P. Hines Management For For 1.3 Elect Director Wayne A. Hinman Management For Withhold 1.4 Elect Director Peter Johnston Management For For 1.5 Elect Director Ilan Kaufthal Management For For 1.6 Elect Director Jeffry N. Quinn Management For For 2 Ratify PricewaterhouseCoopers as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against UNIQA INSURANCE GROUP AG Meeting Date:MAY 26, 2015 Record Date:MAY 16, 2015 Meeting Type:ANNUAL Ticker:UQA Security ID:A90015131 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports (Non-Voting) Management None None 2 Approve Allocation of Income Management For For 3.1 Approve Discharge of Management Board Management For For 3.2 Approve Discharge of Supervisory Board Management For For 4 Approve Remuneration of Supervisory Board Members Management For For 5 Ratify Auditors Management For For 6 Authorize Share Repurchase Program and Reissuance or Cancellation of Repurchased Shares Management For For 7.1 Elect Walter Rothensteiner as Supervisory Board Member Management For For 7.2 Elect Christian Kuhn as Supervisory Board Member Management For For 7.3 Elect Erwin Hameseder as Supervisory Board Member Management For For 7.4 Elect Eduard Lechner as Supervisory Board Member Management For For 7.5 Elect Markus Andreewitch as Supervisory Board Member Management For For 7.6 Elect Ernst Burger as Supervisory Board Member Management For For 7.7 Elect Peter Gauper as Supervisory Board Member Management For For 7.8 Elect Johannes Schuster as Supervisory Board Member Management For For 7.9 Elect Kory Sorenson as Supervisory Board Member Management For For VERSO CORPORATION Meeting Date:MAY 21, 2015 Record Date:APR 07, 2015 Meeting Type:ANNUAL Ticker:VRS Security ID:92531L108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert M. Amen Management For For 1.2 Elect Director Thomas Gutierrez Management For For 1.3 Elect Director Eric L. Press Management For For 1.4 Elect Director L.H. Puckett, Jr. Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For VODAFONE GROUP PLC Meeting Date:JUL 29, 2014 Record Date:JUL 25, 2014 Meeting Type:ANNUAL Ticker:VOD Security ID:G93882192 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Re-elect Gerard Kleisterlee as Director Management For For 3 Re-elect Vittorio Colao as Director Management For For 4 Elect Nick Read as Director Management For For 5 Re-elect Stephen Pusey as Director Management For For 6 Elect Sir Crispin Davis as Director Management For For 7 Elect Dame Clara Furse as Director Management For For 8 Elect Valerie Gooding as Director Management For For 9 Re-elect Renee James as Director Management For For 10 Re-elect Samuel Jonah as Director Management For For 11 Re-elect Omid Kordestani as Director Management For For 12 Re-elect Nick Land as Director Management For For 13 Re-elect Luc Vandevelde as Director Management For For 14 Re-elect Philip Yea as Director Management For For 15 Approve Final Dividend Management For For 16 Approve Remuneration Policy Management For For 17 Approve Remuneration Report Management For For 18 Approve Incentive Plan Management For For 19 Appoint PricewaterhouseCoopers LLP as Auditors Management For For 20 Authorise the Audit and Risk Committee to Fix Remuneration of Auditors Management For For 21 Authorise Issue of Equity with Pre-emptive Rights Management For For 22 Authorise Issue of Equity without Pre-emptive Rights Management For For 23 Authorise Market Purchase of Ordinary Shares Management For For 24 Authorise EU Political Donations and Expenditure Management For For 25 Authorise the Company to Call EGM with Two Weeks' Notice Management For For VOSSLOH AG Meeting Date:MAY 20, 2015 Record Date:APR 28, 2015 Meeting Type:ANNUAL Ticker:VOS Security ID:D9494V101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports for Fiscal 2014 (Non-Voting) Management None None 2 Approve Discharge of Management Board for Fiscal 2014 Management For For 3 Approve Discharge of Supervisory Board for Fiscal 2014 Management For For 4 Ratify KPMG AG as Auditors for Fiscal 2015 Management For For 5 Elect Ulrich Harnacke to the Supervisory Board Management For For SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Franklin Mutual Recovery Fund By (Signature and Title)* /s/LAURA F. FERGERSON Laura F. Fergerson, Chief Executive Officer – Finance and Administration Date August 26, 2015 * Print the name and title of each signing officer under his or her signature.
